Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 4/19/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,976,306 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Examiner Comment
It is noted that Applicant has amended the specification and claim 11 to redefine the stereochemistry of the isobutyl group  of the compound represented by the formula of claim 11. The specification states at page 133 that “[A]all documents, patent applications and technical standards cited herein are incorporated herein by reference to the same extent as if each of the documents, patent applications and technical standards was specifically and individually indicated to be incorporated by reference.”
The specification discloses Ras-SOS-NH2 (compound 12), at page 92,  as being described by Sun et al. (Angew. Chem. Int. Ed. (2012) 51, 6140-6143. Thus, the disclosure by this reference is considered to be incorporated by reference as the document is clearly cited. It is noted that the document is also cited in the IDS filed 12/7/2020. Hence, the amendment to the specification at page 92 and claim 11 to the structure of Ras-SOS-NH2 as disclosed by Sun is not New Matter.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN M HANLEY/Primary Examiner, Art Unit 1653